       Case 3:19-cv-00781-N Document 1 Filed 03/29/19               Page 1 of 4 PageID 1


                            UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT
                                  DALLAS DIVISION

GOLDA SAM LOWURE,                                    §
                                                     §      C.A. NO. _________________
                       Plaintiff                     §
v.                                                   §
                                                     §
MIDWEST LOGISTICS SYSTEMS, LTD.                      §
and JERRELL M. ELLIS                                 §
                                                     §
                       Defendants.                   '


                          DEFENDANTS= NOTICE OF REMOVAL



        COMES NOW, Defendants, Midwest Logistics Systems, Ltd. and Jerrell M. Ellis

(collectively the “Defendants”), and move to remove this action filed under Cause No.

DC-19-00979 in the 162nd Judicial District Court in Dallas County, Texas to the United States

District Court for the Northern District of Texas, Dallas division, pursuant to 28 U.S.C. ' 1441 et

seq.

                                      I.      BACKGROUND

1.      This case arises out of an 18-wheeler accident which occurred on October 5, 2018 in

        Farmers Branch, Texas. At about 5:04 a.m., Golda Sam Lowure (“Plaintiff”) Plaintiff

        was a passenger in a vehicle driven by Rolph Celino Batsinga Bapelo (“Bapelo”), who was

        driving west bound 1800 IH 635 in the right center lane. Defendant Jerrell M. Ellis was

        driving a tractor-trailer under the DOT authority of Midwest Logistics Systems, Ltd. He

        was also traveling west bound 1800 IH 635 in the left lane at normal highway speed. Due to

        adverse weather conditions, Ellis lost control of his vehicle which became disabled in the

        roadway. According to the police report, Bapelo was driving under the influence. Bapelo
     Case 3:19-cv-00781-N Document 1 Filed 03/29/19                  Page 2 of 4 PageID 2


      failed to take appropriate evasive action and collided with Ellis’ trailer. As a result of the

      collision, Plaintiff was transported to the hospital with serious injuries.

2.    On January 18, 2019, Plaintiff filed a lawsuit against Defendants in the 162nd District

      Court for Dallas, Texas styled Golda Sam Lowure v. Midwest Logistics Systems, Ltd. and

      Jerrell M. Ellis. as cause number DC-19-00979. (Attached as Exhibit A).

3.    Plaintiff was a resident of Texas at the time of the accident. (Exhibit A at paragraph 3.1).

      Defendant Midwest Logistics Systems, Ltd. is a Ohio Limited Liability Company with its

      principal place of business in Celina, Ohio. The sole member of Midwest Logistics, LLC.

      Is DEE Holdings, Inc. which is an Ohio corporation with its principal place of business in

      Celina, Ohio. Defendant Jarrell Ellis is a resident of Little Rock, Arkansas. (Exhibit A at

      paragraph 3).

4.    In his Original Petition, Plaintiff alleges damages of over $1,000,000.00. (Exhibit A at

      paragraph 2.1).

                        II. REMOVAL JURISDICTION - DIVERSITY

5.    This action is a civil action in which the Court has original jurisdiction under 28 U.S.C. '

      1332 and is one which may be removed to this Court by Defendants pursuant to the

      provisions of 28 U.S.C. ' 1441, et seq. There is complete diversity of citizenship as the

      parties are citizens of different states. Thus, removal is proper pursuant to 28 U.S.C.

      1332(a)(1).

6.    Plaintiff=s Original Petition alleges an amount in controversy of over $1,000,000.00 which

      exceeds $75,000.00, and thus, confers removal jurisdiction.

                              III. PROCEDURAL MATTERS

7.    The Defendants have filed Notice of Removal within 30 days of service of Plaintiff=s
      Case 3:19-cv-00781-N Document 1 Filed 03/29/19               Page 3 of 4 PageID 3


       Original Petition.

8.     No Defendant is a citizen of the state of Texas.

9.     All Defendants consent to the removal of this case.

10.    Upon filing this Notice of Removal, the Defendants will provide written notification to

       Plaintiffs and will file notification of removal attaching a copy of this Notice of Removal

       with the clerk of the court for Dallas County, Texas (attached hereto as Exhibit B).

11.    The 162nd Judicial District Court of Dallas County, Texas is located in the Northern

       District of Texas, Dallas Division.

12.    Venue is proper in this Court.

13.    Copies of state court docket sheets and each document filed in the state action, including

       process, pleadings and orders are being filed with this Notice (attached hereto as Exhibit A

       - A-3).

       WHEREFORE, Defendants remove this action to this Court.
     Case 3:19-cv-00781-N Document 1 Filed 03/29/19                  Page 4 of 4 PageID 4


                                              Respectfully submitted,

                                              /s/ Frank G. Cawley
                                              FRANK G. CAWLEY
                                              State Bar No. 24006978
                                              fcawley@whitehurstlaw.com
                                              THOMAS S. HOWERY
                                              State Bar No. 24075399
                                              mwhite@whitehurstlaw.com
                                              WHITEHURST & CAWLEY, L.L.P.
                                              16300 Addison Road, Suite 100
                                              Addison, Texas 75001
                                              (972) 503-5455 Telephone
                                              (972) 503-6155 Facsimile

                                              Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was forwarded to all counsel of record via certified mail pursuant to the Rule 5 of the Federal Rules
of Civil Procedure on the 29th day of March 2019.

Frank W. Robertson
Jim S. Adler & Associates
12605 East Freeway, Suite 400
Houston, Texas 77015
Attorney for Plaintiff



                                              /s/ Frank G. Cawley
                                              FRANK G. CAWLEY
